Case 1:19-cv-00145-ER Document 38

February 14, 2019
BY ECF

Honorable Edgardo Ramos
United States District Judge
Southern District of New York
Thurgood Marshall

United States Courthouse

40 Foley Square

Courtroom 619

New York, New York 10007

Filed 02/14/19 Page 1of1

Withers Bergman“

 

430 Park Avenue, 10th Floor, New York, New York 10022-3505
t: +1 212 848 9800
f: +1 212 848 AAR

www.withersworldwide.com

Re: Troika Media Group, Inc, et al. v. Nicola Stephenson, et al., Index No.: 19-cy-00145-ER

Dear Judge Ramos:

Our firm represents the Plaintiffs in this action. Pursuant to Your Honor’s request that
the parties work out a schedule for currently anticipated motions, we write to inform the Court
that the parties have agreed to the following schedule. Plaintiffs shall file their Amended
Complaint on or before February 25, 2019. Plaintiffs shall also file their motion to stay
arbitration on or before February 25, 2019. Once these documents are filed and Defendants have
had an opportunity to review them, the parties will agree on a further briefing schedule.

We are authorized to state that counsel for Defendants has reviewed this letter, and has

approved its contents on behalf of Defendants.

Resp 7 submitted

—

Deah R. ZL

So Ordered

 

United States District Judge

direct line: +1 212 848 9815

direct fax: +1212 824 4215

e-mail: dean.nicyper@withersworldwide.com
admitted in New York

Withersworldwide

London Geneva Zurich Milan Padua

Hong Kong Singapore Tokyo British Virgin Islands
New York Greenwich New Haven San Francisco
Los Angeles Rancho Santa Fe San Diego

Withers SBL
Melbourne Sydney
